DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 27 July 2021.
Claims 1-20 are still pending; Claims 1, 8 and 16 have been amended.
Arguments directed to the rejection of Claims 1-20 have been received and acknowledged below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guertler (US 7,270,206) in view of Rees (US 6,742,831).
Regarding Claim 1, Guertler discloses a skid plate for a vehicle with an engine 7 behind the seats, the skid plate comprised of a plate portion 4 having a first side adapted to be disposed facing a ground and a second side disposed opposite to the first side (see Fig. 3); a duct portion 9 connected to the plate portion and extending away from the plate portion, the duct portion defines a channel for directing a flow of air from the first side to the second side (see Fig. 3) to optimize cooling to the engine.  It is unclear if Guertler discloses the use of 
Regarding Claims 2, 9 and 12, see Guertler – Fig. 3.
Regarding Claims 3 and 10, see Guertler – Fig. 2.
Regarding Claims 6 and 14, the duct is integral to the plate.
Regarding Claims 7 and 15, the duct and screen may be formed integral depending upon the material used (see Rees).
Regarding Claim 8, the combination of Guertler and Rees discloses a skid plate disposed at an underside of the vehicle, and having a first end disposed proximate to a front end of the vehicle (Guertler shows plate extending forward past the cabin) and a second end disposed distally to the front end, the skid plate includes: a plate portion (Guertler; 4) having a first side disposed facing a ground and a second side disposed opposite to the first side (Guertler; Fig. 3); a duct portion (Guertler; 9) formed with the plate portion and extending away from the plate portion, the duct portion defining a channel for directing a portion of air flowing underside of the vehicle to the engine (Guertler; 7) and a transmission assembly (Guertler; 8); and a screen (Rees) disposed at an outlet of the channel for preventing an ingress of debris to the second side from the underside of the vehicle.
Claims 4, 5, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guertler and Rees as applied to claims 1 and 8 above, and further in view of Kinomoto (US 10,578,003).
Regarding Claims 4, 5, 11, 13, and 18-20, it is unclear if Guertler discloses the duct increasing in width from the front to rear.  Kinomoto discloses a skid plate cooling device for a vehicle in which the duct 10 increases in width front the front to the rear.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the widening duct of Kinomoto in the plate of Guertler in order to effectively increase the cooling.  The motivation is provided by Kinomoto in the widening of the duct increases negative pressure which draws more cooling air up and in.
Regarding Claim 16, the combination of Guertler and Rees discloses a plate portion having a first side adapted to be disposed facing a ground and a  second side disposed facing the engine and a transmission assembly (Guertler); a duct portion connected to the plate portion and  extending away from the plate portion (Guertler; 9), the duct portion defines a channel for directing a flow of air from the first side to the second side, wherein a width of the channel increases along a direction of flow of air through the channel (Kinomoto); and a screen disposed at an outlet of the channel to prevent an ingress of debris to the second side (Rees), wherein the duct portion and the screen are integrally formed with the plate portion.
Regarding Claim 17, see Kinomoto – Figs. 2 and 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612